DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicants’ election of Group III, claims 37-38, in the reply filed on February 4, 2022, by Robert E. Hanson, is acknowledged. 
	Because Applicants did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.03(a).  

Claims
The response submitted on February 4, 2022 has been entered. 
Claims 1-2, 6-7, 14-16, 20-21, 23-27, 34, and 36-46 are pending.
Claims 1-2, 6-7, 14-16, 20-21, 23-27, 34, 35-36, and 39-46 are withdrawn from consideration for being directed to non-elected invention(s).
Claims 37-38 are examined in this Office action. 

Specification
The use of the trademark BLAST® (e.g., at pages 34 and 35, Example 1 section) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. The registered trademark symbol ® should be 
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. 
	Appropriate correction is required.	

Claim Rejections - 35 USC § 101
	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-38 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 37-38 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The claims are drawn to a part of a Cruciferous plant, produced by a method which comprises selecting first progeny plants comprising a polymorphism at the Myb28 locus that is genetically linked to increased glucosinolate levels; and to seed that produces the plant. 
Myb28 coding region between Brassica villosa and Brassica oleracea breeding lines. Individual plants were identified, which contain the naturally occurring Brassica villosa FT69 allele. 
	Therefore, the claimed invention is directed to naturally-occurring nucleotides, polypeptides, cells, organisms, and processes. For a claim that is directed to a natural phenomenon or a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
	Claim 37 also reads on wild-type plant parts (e.g., embryo, seed) that contain DNA, but lacking a polymorphism at the Myb28 locus (due to Mendelian meiotic segregation). Indeed, due to Mendelian segregation, not all of the parts (e.g., embryo, seed) progeny of the selected first progeny plant (of preceding claim 14) would contain the recited polymorphism at the Myb28 locus.
The claimed products are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 37-38 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Dependent claim 38 is included in these rejections because it does not contain a limitation that overcomes the deficiencies of the parent claim from which it depends.
	The claims are broadly drawn to a Cruciferous vegetable plant or part thereof, produced by a method which comprises selecting first progeny plants comprising a polymorphism at the Myb28 locus that is genetically linked to increased glucosinolate levels; and to seed that produces the plant. 
 	Applicants describe the identification by RT-PCR and sequencing of the Brassica Myb28 sequence (Example 1, pages 34-36). 
	Applicants describe the identification of polymorphisms in the Myb28 coding region between Brassica villosa and Brassica oleracea breeding lines (Example 2, pages 36-39; Table 1). 
	Applicants describe the validation of a new marker. Based on the expected presence of the Brassica villosa introgression, it was determined that this marker is 100% predictive of the high glucosinolate phenotype based on the presence of the Brassica villosa (FT69) allele (Example 3, pages 39-40). 
	Applicants prophetically describe the development of new markers based on conserved sequences comparison between the FT69 Brassica villosa allele and the Brassica oleracea allele (Example 4, page 40).  
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See University of California v. Eli Lilly and Co., 43 USPQ2d 1398,1406 (Fed. Cir. 1997).  This is analogous to enablement of a genus under section 112, first paragraph, by showing the enablement of a representative number of species within the genus. A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not specifically define what constitutes a representative number of See, e.g., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus.
	Applicants have broadly claimed any possible Cruciferous plant comprising any possible polymorphism at the Myb28 locus that is genetically linked to increased glucosinolate levels. However, Applicants have not reduced to practice a representative number of species to adequately describe the broadly claimed genus of all possible recited (i) Cruciferous vegetable plants and (ii) polymorphisms at the Myb28 locus that are genetically linked to increased glucosinolate levels. 
	With the exception of the single marker that is 100% predictive of the high glucosinolate phenotype based on the presence of the Brassica villosa (FT69) allele, Applicants do not describe any other polymorphism that is genetically linked to increased glucosinolate levels in all possible Cruciferous vegetable plants. 
	It is known in the art that Cruciferous vegetables are vegetables of the family Brassicaceae (also called Cruciferae) with many genera, species, and cultivars being raised for food production such as cauliflower, cabbage, kale, garden cress, bok choy, broccoli, Brussels sprouts, mustard plant and similar green leaf vegetables.1 The family takes its alternative name (Cruciferae, New Latin for "cross-bearing") from the shape of their flowers, whose four petals resemble a cross.
	It is known in the art that the genus Brassica comprises 37 species of flowering plants in the mustard family (Brassicaceae). Economically important members include broccoli, brown mustard, Brussels sprouts, cabbage, cauliflower, kale, kohlrabi, rape, rutabaga, and turnip; see Brassica species, e.g. in cauliflower, rutabaga, and turnip. 
	It is known in the art that genetic diversity can control stochastic variation within more non-cell autonomous phenotypes. For example, there is significant genetic diversity influencing stochastic variation in the plant metabolome, defense chemistry, and growth (Joseph et al., 2015, Genetic Variation in the Nuclear and Organellar Genomes Modulates Stochastic Variation in the Metabolome, Growth, and Defense, PLoS Genet 11(1): e1004779.doi:10.1371/journal.pgen. 1004779, entire document; see Abstract; see IDS filed 10/14/2019). In this context, for aliphatic glucosinolates, there is a per line CV (coefficient of variance) hotspot near the Myb28 locus, which controls the glucosinolate regulatory network to affect stochastic variation of the pathway (Id., page 5, right col); these factors do not appear to have been adequately considered in the instant application. 
	It is also known in the art that Myb28 belongs to a gene family, and has two different paralogues in Brassica (Bisht et al., 2009, Fine mapping of loci involved with glucosinolate biosynthesis in oilseed mustard (Brassica juncea) using genomic information from allied species, Theor. Appl. Genet. 118: 413-421; see Fig. 2 on page 417, depicting different paralogues on linkage groups A3 and B1; and see below; see also IDS filed 10/14/2019); therefore it is unclear which one – or both of these paralogues – would have polymorphism(s) associated with the recited increase in glucosinolate level, and in all possible Cruciferous vegetable plants; these factors do not appear to have been adequately considered in the instant application. 

    PNG
    media_image1.png
    755
    749
    media_image1.png
    Greyscale


	Applicants do not claim the necessary polymorphism(s) or allele(s) associated with the claimed function of increased glucosinolate levels in all Cruciferous vegetable plants, such that, Applicants do not disclose a conserved structure responsible with respect to the polymorphism(s) as to accomplish the instantly claimed function of increased glucosinolate levels in all possible Cruciferous vegetable plants. The claims are drawn to any unspecified polymorphism, as long as the polymorphism is associated with increased glucosinolates. The claims are not limited to Brassica (as identified FT69 polymorphism), or in all Cruciferous vegetable plants. 
	The Applicants fail to describe structural or functional features common to the genera of claimed compositions allegedly responsible for the recited function(s), e.g., how exactly the myriad of possible yet unspecified Myb28 polymorphisms are causally related to the recited increase in glucosinolates. Furthermore, the Applicants fail to describe a representative number of Cruciferous vegetable plants with increased glucosinolates, or to describe their morphological, biochemical, and/or physiological properties. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly. 
Given Applicants have provided very vague description of the correlation between the broadly claimed genera of (i) Cruciferous vegetable plants and (ii) polymorphisms at the Myb28 locus that are genetically linked to increased glucosinolate levels, it remains unclear what features or method steps are capable of performing the claimed function; the Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, given the lack of written description in the Specification with regard to the number of representative species of and the structural and physical characteristics of the claimed compositions that are required for the claimed function(s) of increasing glucosinolates in all Cruciferous vegetable plants, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf). 

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 37-38 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over HIRANI (Hirani, 2011, QTL Mapping, Gene Identification and Genetic Manipulation of Glucosinolates in Brassica rapa L., PhD Thesis, University of Manitoba, pp 1-164, published July 2011; see IDS filed 10/14/2019) in view of GEU-FLORES (Geu-Flores et al., United States Patent Application Publication No. 2011/0016582 A1, published on 20 January 2011; see IDS filed 10/14/2019) and MITHEN (Mithen et al., 2003, Development of isothiocyanate-enriched broccoli, and its enhanced ability to induce phase 2 detoxification enzymes in mammalian cells, Theor. Appl. Genet. 106: 727-734; see IDS filed 10/14/2019).
	The claims are drawn to a Cruciferous vegetable plant or part thereof, produced by a method which comprises selecting first progeny plants comprising a polymorphism at the Myb28 locus that is genetically linked to increased glucosinolate levels; and to seed that produces the plant.
	HIRANI teaches QTL mapping, gene identification and genetic manipulation of glucosinolates in Brassica rapa (entire document; see Title, Abstract, for example), and teaches the development of a genetic map and tagging of glucosinolate biosynthesis genes (Abstract, page xi). 
Myb28 is a positive regulator of the basal level of aliphatic glucosinolate production in Brassica (page 61, first paragraph).
	 HIRANI teaches various linkage groups and major QTLs on the genetic map of Brassica rapa developed by SRAP and SSR markers (page 67, Figure 3.3), and teaches mapping of the important genetic loci regulating methylthiobutyl to methylsulfinylbutyl, which would enhance our knowledge of the biosynthesis of glucosinolate compounds in Brassica crops (page 132, first paragraph).
	HIRANI does not explicitly teach the instantly claimed selected first progeny Cruciferous vegetable plants comprising a polymorphism at the Myb28 locus that is genetically linked to increased glucosinolate levels. However, such claimed compositions and methods would have been prima facie obvious to a person of ordinary skill in the art at the time of invention for the following reasons. 
	GEU-FLORES teaches the biosynthetic engineering of glucosinolates (GSL) (entire document), and teaches genes for converting plants from a phenotype unable to carry out GSL biosynthesis to a phenotype whereby the plants carry out said biosynthesis (i.e., increased glucosinolate level) (Id.; see Abstract, for example). Glucosinolates are amino acid-derived secondary metabolites present in the Brassicales order (i.e., Cruciferous vegetable plants), including the agriculturally important cruciferous vegetables, e.g. broccoli (page 1, paragraph 0002; page 12, paragraphs 0201-0204).
A. thaliana (i.e., Cruciferous vegetable plant), encoded by At5g614202, At5g07690, and At5g07700, have been shown to be regulators of aliphatic GSLs, (page 5, paragraph 0095). 
	GEU-FLORES teaches variants of At5g61420 (i.e., Myb28). The variants may be novel, naturally occurring nucleic acids, isolatable using the sequences of the invention. They may include alleles (which will include polymorphisms or mutations at one or more bases) or pseudoalleles (which may occur at closely linked loci to the GSL genes of the invention (page 8, paragraph 0137). Nucleic acid molecules that are variants may be determined or identified indirectly, e.g. using a nucleic acid amplification reaction, particularly the polymerase chain reaction (PCR). (page 10, paragraph 0167). 
	GEU-FLORES teaches sufficient information for a person skilled in the art to obtain genomic DNA sequence for any given new or existing allele (e.g. the various homologues) and devise a suitable nucleic acid- and/or polypeptide-based diagnostic assay. DNA genomically linked to the alleles may also be sequenced for flanking markers associated with the allele. The sequencing polymorphisms that may be used as genetic markers may be single nucleotide polymorphisms, multiple nucleotide polymorphisms or sequence length polymorphisms. The polymorphisms could be detected directly from sequencing the homologous genomic sequence from the different parents or from indirect methods of indiscriminately screening for visualizable differences such as CAPs markers or DNA HPLC (paragraph 0254, bridging pages 14-15). 
	GEU-FLORES teaches that a complete or part of GGP-encoding gene nucleotide sequence is used as a DNA probe to identify restriction fragment length polymorphisms or other Brassica and other GSL-producing taxa, which possess different GGP-encoding alleles using conventional sequence analysis techniques (Example 7, page 26, paragraph 0400).  
	GEU-FLORES teaches that the disclosure of the GSL-genes of the present (i.e., Myb28) also provides novel methods of plant breeding and selection, for instance to manipulate phenotype such as meal quality of oilseeds crucifers, and anticarcinogenic activity and flavor of horticultural crucifers, and/or resistance to herbivores and pathogens. The invention provides a
method for assessing the GSL phenotype of a plant, the method comprising the step of determining the presence and/or identity of a GSL-biosynthesis modifying allele (i.e., polymorphism) therein comprising the use of a nucleic acid (i.e., Myb28). Such a diagnostic test may be used with transgenic or wild-type plants, and such plants may or may not be mutant lines e.g. obtained by chemical mutagenesis. The use of diagnostic tests for alleles allows the researcher or plant breeder to establish, with full confidence and independent from time consuming biochemical tests, whether or not a desired allele is present in the plant of interest (page 14, paragraphs 0251-0253).
	GEU-FLORES teaches that analysis of a MYB28 knockout mutant revealed the role of MYB28 as a main regulator of aliphatic glucosinolates in Arabidopsis (i.e., Cruciferous vegetable plant) (page 13, paragraph 0231). 
	GEU-FLORES teaches that the invention also provides methods for selection of genetic combinations of broccoli containing high levels of cancer preventive GSL derivatives (i.e., increased glucosinolate level). In a breeding scheme based on selection and selfing of desirable individuals, nucleic acid or polypeptide diagnostics for the desirable allele or alleles in high throughput, reliable selection for the preferred genotype can be made at early generations and on 
	GEU-FLORES teaches the production of glucosinolates in the amount of approximately 0.5 nmol/mg (i.e., micromol/g) fresh weight (Fig. 18 and accompanying text). 
	GEU-FLORES further teaches searching computer nucleic acid sequence databases (page 16, paragraph 0268).
	GEU-FLORES also teaches analyzing hybrids by screening with DNA markers
derived from or associated with GSL genes of the invention (or homologues thereof), and selecting hybrids for backcrossing with one parental line (page 15, paragraph 0262). GEU-FLORES teaches analysis of DNA markers derived from or associated with GSL genes of the invention (or homologues thereof) in individual plants of the B1 (Backcross 1) generation and selection of lines with the optimum GSL genotype as related to the DNA markers derived from or associated with GSL genes of the invention (Id.). DNA marker assisted selection utilizing DNA markers derived from or associated with GSL genes of the invention (or homologues thereof) can be successfully utilized in any genetic crossing scheme to optimize the efficiency of obtaining the desired GSL phenotype (i.e.., desired trait) (Id., paragraph 0263). 

	MITHEN teaches the introgression of three small segments of the genome of Brassica villosa into broccoli – Brassica oleracea. Id. Shown below is Fig. 3 from MITHEN, depicting the three introgressed segments from B. villosa which contain QTLs 1, 2, and 3. 


    PNG
    media_image2.png
    547
    390
    media_image2.png
    Greyscale

	
	MITHEN teaches the development of advanced backcross lines, and the development of experimental hybrids (page 729, section bridging left and right col.; page 730, right col.).
	MITHEN teaches high level of glucosinolates in experimental hybrids, which demonstrates that the alleles of each of the QTLs only need to be in a heterozygous state (page Id.  	 
	Given the teachings of HIRANI, GEU-FLORES and MITHEN as described above, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the invention was made to use and to modify the compositions and methods taught by HIRANI, GEU-FLORES and MITHEN, to use standard breeding practices and to screen segregating populations, to identify the DNA sequences of Brassica  plants associated with increased glucosinolate, resulting in the identification of plants with increased glucosinolate level; including the plants of the present invention having a Myb28 polymorphism that is genetically linked to increased glucosinolate levels; and this would result in the Applicants’ invention, with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining Brassica plants with increased glucosinolate level, as taught by the cited references. 
	One of ordinary skill in the art would have been motivated to screen backcross progeny for the presence of the Myb28 allele which was shown to be beneficial per HIRANI and MITHEN, and to perform successive backcrosses to reconstitute the desirable agronomic characteristics of the recurrent parent as is well known in the art. The teachings of MITHEN, stating that high glucosinolate alleles only need to be introgressed into one of the two parental inbred lines, would considerably increase the ease of the breeding program.
	Bioinformatic analysis, recombinant DNA technology, in silico and cDNA library screening, marker-assisted selection, allele and SNP identification, and glucosinolate level assays, are techniques that were routine in the art at the time the invention was made, as taught 

Summary
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example, “Cruciferous vegetables” description at https://en.wikipedia.org/wiki/Cruciferous_vegetables (accessed February 12, 2022). 
        2 At5g61420 is also known as ATMYB28, i.e., Arabidopsis thaliana Myb28; see Locus At5g61420 information available at https://www.arabidopsis.org/servlets/TairObject?name=At5g61420&type=locus , and also attached to this Office action.